              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 1 of 20 Page ID #:1121



                       1   MANATT, PHELPS & PHILLIPS, LLP
                           JOHN M. GATTI (State Bar No. 138492)
                       2   E-mail: jgatti@manatt.com
                       3   LAUREN J. FRIED (State Bar No. 309005)
                           E-mail: lfried@manatt.com
                       4   NICHOLAS FRONTERA (State Bar No. 307479)
                           E-mail: nfrontera@manatt.com
                       5   2049 Century Park East, Suite 1700
                       6   Los Angeles, California 90067
                           Tel.: (310) 312-4000; Fax: (310) 312-4224
                       7
                           Attorneys for Plaintiff
                       8   TRACY CHAPMAN
                       9
                                                 UNITED STATES DISTRICT COURT
                      10
                                               CENTRAL DISTRICT OF CALIFORNIA
                      11
                      12
                           TRACY CHAPMAN,                    No. 2:18-cv-09088-VAP
                      13
                                        Plaintiff,           Honorable Virginia A. Phillips
                      14
                      15         vs.                         PLAINTIFF’S OPPOSITION TO
                                                             DEFENDANT’S MOTION FOR
                      16   ONIKA TANYA MARAJ p/k/a           PARTIAL SUMMARY JUDGMENT
                           NICKI MINAJ and DOES 1-10,
                      17                                     Hearing Date:            September 14, 2020
                                        Defendants.          Hearing Time:            2:00 p.m.
                      18
                      19                                     Final Pretrial Conf.:    October 5, 2020
                                                             Trial Date:              October 13, 2020
                      20
                                                             [Filed concurrently with: (1) Frontera
                      21                                     Declaration ISO Plaintiff’s Opposition and
                                                             Exhibits; (2) Plaintiff’s Responses to
                      22                                     Defendant’s Statement of Uncontroverted
                                                             Facts; and (3) Plaintiff’s Objections To
                      23                                     Defendant’s Evidence ISO Her Motion for
                                                             Summary Judgment]
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &                                                     PLAINTIFF’S OPPOSITION TO DEFENDANT’S
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                       MOTION FOR PARTIAL SUMMARY JUDGMENT
     LOS A NG EL ES
Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 2 of 20 Page ID #:1122



   1                                                       TABLE OF CONTENTS
   2                                                                                                                                Page

   3       I.                INTRODUCTION ........................................................................................... 1
   4       II.               FACTS OMITTED FROM DEFENDANT’S MOTION ............................... 3
   5       III.              LEGAL STANDARD ..................................................................................... 5
   6       IV.               ARGUMENT .................................................................................................. 6
   7                         A.  The Category of Uses Ms. Maraj Proposes Are Not Fair Uses As
                                 A Matter of Law .................................................................................... 6
   8                         B.  The Undisputed Evidence Establishes That Ms. Maraj Did Not
                                 Create The Infringing Work Solely For The Purpose of
   9                             Obtaining Clearance.............................................................................. 8
  10                         C.  The Fair Use Factors Further Support Denial of Ms. Maraj’s
                                 Motion ................................................................................................. 11
  11                             1.    Factor 1: The Purpose of Creating The Infringing Work
                                       Was Commercial and Non-Transformative.............................. 12
  12                             2.    Factors 2 and 3: The Composition Is An Original
  13                                   Expressive Work And The Infringing Work Copies The
                                       Majority of It............................................................................. 13
  14                             3.    Factor 4: Ms. Chapman is Entitled To A Presumption
                                       That The Infringing Work Had An Effect On the Market
  15                                   for The Composition ................................................................. 14
  16       V.                CONCLUSION ............................................................................................. 16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                                                                                i           MOTION FOR PARTIAL SUMMARY JUDGMENT
       M ANATT , P HELPS &
         P HILLIPS , LLP
         ATTO RNEY S AT LAW
            LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 3 of 20 Page ID #:1123



                       1                                       TABLE OF AUTHORITIES
                       2
                                                                                                                                          Page
                       3                                                        CASES
                       4   Abend v. MCA, Inc.,
                       5     863 F.2d 1465 (9th Cir. 1988) ............................................................................. 13
                           Anderson v. Liberty Lobby, Inc.,
                       6
                             477 U.S. 242 (1986) .............................................................................................. 5
                       7   Campbell v. Acuff-Rose Music, Inc.,
                       8     510 U.S. 569 (1994) ................................................................................ 11, 12, 13
                       9   Celotex Corp. v. Cattrett,
                              477 U.S. 317 (1986) .............................................................................................. 5
                      10
                           Disney Enterprises, Inc. v. VidAngel, Inc.,
                      11      371 F. Supp. 3d 708 (C.D. Cal. 2019) ................................................................. 15
                      12   Equals Three, LLC v. Jukin Media, Inc.,
                             139 F. Supp. 3d 1094 (C.D. Cal. 2015) ............................................................... 15
                      13
                           Fahmy v. Jay-Z,
                      14     908 F.3d 383 (9th Cir. 2018) ............................................................................. 1, 6
                      15   Fox Film Corp. v. Doyal,
                      16     286 U.S. 123 (1932) .............................................................................................. 7
                      17   Hustler Magazine, Inc. v. Moral Majority, Inc.,
                             796 F.2d 1148 (9th Cir. 1986) ............................................................................. 14
                      18
                           Leadsinger, Inc. v. BMG Music Publ’g,
                      19      512 F.3d 522 (9th Cir. 2008) ................................................................................. 5
                      20   Leisek v. Brightwood Corp.,
                              278 F.3d 895 (9th Cir. 2002) ................................................................................. 5
                      21
                           Lewis v. Cont'l Bank Corp.,
                      22     494 U.S. 472 (1990) .............................................................................................. 9
                      23   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
                      24     475 U.S. 574 (1986) .............................................................................................. 5

                      25   Pub. Serv. Co. of Colorado v. Shoshone-Bannock Tribes,
                             30 F.3d 1203 (9th Cir. 1994) ................................................................................. 9
                      26
                           Stewart v. Abend,
                      27      495 U.S. 207 (1990) .............................................................................................. 7
                      28
M ANATT , P HELPS &                                                                                PLAINTIFF’S OPPOSITION TO DEFENDANT’S
  P HILLIPS , LLP                                                                      ii         MOTION FOR PARTIAL SUMMARY JUDGMENT
  ATTO RNEY S AT LAW
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 4 of 20 Page ID #:1124



                       1                                         TABLE OF AUTHORITIES
                       2                                               (Continued)
                                                                                                                                               Page
                       3   Williams & Wilkins Co. v. United States,
                       4      487 F.2d 1345 (Ct. Cl. 1973)................................................................................. 7

                       5   Worldwide Church of God v. Phila. Church of God,
                             227 F.3d 1110 (9th Cir. 2000) ....................................................................... 14, 15
                       6
                       7                                                       STATUTES
                       8   17 U.S.C.A. § 106 ................................................................................................... 6, 7
                       9   17 U.S.C. § 107................................................................................................... 12, 15
                      10   17 U.S.C. § 504 ........................................................................................................... 8

                      11
                                                                                   RULES
                      12
                           Fed. R. Civ. P. 56(c) ................................................................................................... 5
                      13
                      14                                             OTHER AUTHORITIES
                      15   Moore's Federal Practice, § 56.1 1[5][a] .................................................................... 5
                      16   4 Nimmer on Copyright § 13.05[A][2][a] ................................................................ 13
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                                          MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                                        iii         JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 5 of 20 Page ID #:1125



                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                       2 I.      INTRODUCTION
                       3         This case is the textbook example of willful copyright infringement. An artist
                       4   prepares a derivative work, admittedly copying the original work of another without
                       5   permission. The copyright holder unequivocally denies the artist’s post-hoc requests
                       6   for permission to use the original work. Then, the artist continues preparing the
                       7   illegal derivative work and ultimately arranges for it to be released to the public.
                       8   Each of these facts is confirmed by incontrovertible evidence in this case. Together,
                       9   these facts establish that defendant Onika Tanya Maraj p/k/a Nicki Minaj (“Ms.
                      10   Maraj”) willfully infringed Plaintiff Tracy Chapman’s (“Ms. Chapman”) exclusive
                      11   rights to prepare and distribute derivative works of her original work Baby Can I
                      12   Hold You (the “Composition”) through Ms. Maraj’s preparation of the derivative
                      13   work “Sorry” (the “Infringing Work”).
                      14         However, in her Motion, Ms. Maraj deceptively omits this uncontroverted
                      15   evidence and asks the Court to ignore evidence that, even after Ms. Chapman
                      16   unequivocally denied Ms. Maraj’s licensing request, Ms. Maraj continued working
                      17   on and ultimately distributed the Infringing Work. Instead, Ms. Maraj asks the Court
                      18   to consider the hypothetical example of an artist whose sole purpose in creating an
                      19   unlicensed derivative work is to experiment privately and submit the work to the
                      20   copyright holder for approval. Ms. Maraj asks the Court to protect that artist by
                      21   deeming that use a “fair use” and accuses Ms. Chapman of “want[ing] to turn [the
                      22   creative] process on its head” by seeking to enforce her rights through this litigation.
                      23   The undisputed facts establish that Ms. Maraj is not the strawman artist she sets up,
                      24   and this Court need not engage in her false narrative.
                      25         Moreover, Ms. Maraj’s grandstanding regarding what this case means to
                      26   copyright law indicates a fundamental misunderstanding of copyright law and the
                      27   role of fair use within it. The Copyright Act gives a copyright holder the exclusive
                      28   right to prohibit others from preparing a derivative work without permission. Fahmy
M ANATT , P HELPS &                                                             PLAINTIFF’S OPPOSITION TO DEFENDANT’S
  P HILLIPS , LLP                                                      1       MOTION FOR PARTIAL SUMMARY JUDGMENT
  ATTO RNEY S AT LAW
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 6 of 20 Page ID #:1126



                       1   v. Jay-Z, 908 F.3d 383, 389, n. 10 (9th Cir. 2018). Ms. Maraj asks this Court to
                       2   virtually extinguish this right by imposing a licensing scheme, whereby until a
                       3   copyright holder affirmatively denies a licensing request to create a derivative work,
                       4   or the artist commercially releases a derivative work without permission, the
                       5   preparation of such a work is deemed a fair use. Notably, Ms. Maraj does not cite a
                       6   single case supporting this proposition. In fact, none exist.
                       7         This is for good reason. The fair use statute is not concerned with insulating
                       8   infringement. It is aimed at encouraging expression by protecting transformative
                       9   uses of existing works. Here, there is no dispute that the Infringing Work was non-
                      10   transformative and would have otherwise required a license. Nor is there a dispute
                      11   that the Infringing Work was prepared to be included on Ms. Maraj’s album. Instead,
                      12   Ms. Maraj asks the Court to look to her alleged intent during the period she prepared
                      13   the derivative work without Ms. Chapman’s permission and deem that period a fair
                      14   use. She asks this of the Court because Ms. Maraj purportedly intended to obtain Ms.
                      15   Chapman’s permission prior to releasing the work.
                      16         But Ms. Maraj’s intent in creating an otherwise non-transformative work is
                      17   irrelevant to the infringement determination. Copyright infringement is a strict
                      18   liability offense. Intent becomes relevant under the Copyright Act only when
                      19   calculating damages for copyright infringement. And it is through the wide range of
                      20   damages available for copyright infringement that Congress chose to strike the proper
                      21   balance between protecting copyright holders from willful disregard of their rights,
                      22   such as that of Ms. Maraj in this case, and discouraging litigation over instances of
                      23   “innocent infringement” such as some of the hypothetical examples Ms. Maraj gives
                      24   in her Motion.
                      25         Both the law and the undisputed facts support a finding that, as a matter of law,
                      26   Ms. Maraj’s preparation of the Infringing Work was not a fair use and was instead
                      27   willful infringement. Ms. Chapman respectfully requests that the Court deny Ms.
                      28   Maraj’s Motion and grant Ms. Chapman’s Motion on this issue.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                    MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                      2       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 7 of 20 Page ID #:1127



                       1 II.     FACTS OMITTED FROM DEFENDANT’S MOTION
                       2         Though Ms. Maraj omits many of them in her Motion, the undisputed facts
                       3   establish Ms. Maraj’s willful infringement of Ms. Chapman’s copyright in the
                       4   Composition. Ms. Maraj does not dispute that after being told by one of the top
                       5   clearance agents that Ms. Chapman’s works were generally not available for
                       6   sampling and that any use required permission, Ms. Maraj made at least two separate
                       7   requests to license the Composition for use in the Infringing Work and was denied
                       8   each time. (PUF 1 6- 8.) The last of these denials occurred on August 2, 2018, when
                       9   Ms. Chapman’s attorney sent Ms. Maraj’s manager an email confirming that the use
                      10   had been denied and unequivocally asking Ms. Maraj to move on without
                      11   incorporating the Composition. (PUF 8.)
                      12         What Ms. Maraj deceptively leaves out of her Motion, and Plaintiff’s
                      13   undisputed facts establish, is that the very next day, Ms. Maraj took matters into her
                      14   own hands. On August 3, 2018, Ms. Maraj, from her verified Instagram account, sent
                      15   a private direct message to Aston George Taylor (“Mr. Taylor”), a popular New York
                      16   disc jockey for hit radio station Hot 97 FM, confirming that she would not be
                      17   releasing the Infringing Work on the Album, but asking him to premiere the
                      18   Infringing Work on his radio show. Ms. Maraj wrote:
                                  Hey. I got a record I want you to world premier. The week album
                      19
                                  drops. U will be the only one with it. I’ll have Jean hit u to explain.
                      20          Keep it on the low. Wait til u see who’s on it. Not going on album
                                  either. No one will get it.
                      21
                           (PUF 9 (emphasis added).) Mr. Taylor confirmed he would play the Infringing Work
                      22
                           on his show. (PUF 11.)
                      23
                                 At the same time Ms. Maraj was confirming with Mr. Taylor that the Infringing
                      24
                           Work would premiere on his show, and not be on her upcoming Album, Ms. Maraj
                      25
                           continued working on the Infringing Work with fellow rapper Nasir bin Olu Dara
                      26
                      27   1
                             Plaintiff’s Statement of Undisputed Facts (“PUF”) are provided in response to
                      28   Defendant’s purported uncontroverted facts and can be found in the document filed
M ANATT , P HELPS &
                           simultaneously with this Opposition.
  P HILLIPS , LLP                                                                   MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                     3       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 8 of 20 Page ID #:1128



                       1   Jones p/k/a Nas (“Nas”), who also featured on the Infringing Work. On August 3,
                       2   2018, Ms. Maraj texted Nas: “By the way, did you ever approve a mix [of Sorry]?”
                       3   (PUF 13.) After some additional discussion, Ms. Maraj sent Nas a link to download
                       4   the “latest mix” of the Infringing Work. (PUF 14.) Ms. Maraj and Nas then
                       5   exchanged a number of texts discussing changes to the verses of the Infringing Work,
                       6   which still included the Composition. (PUF 15.) Ms. Maraj told Nas: “Well go in &
                       7   make the changes if you want then we can go from there.” (PUF 16.)
                       8          On August 10, 2018, Ms. Maraj released the Album without the Infringing
                       9   Work. (PUF 17.) The same day she released the Album, Ms. Maraj followed up with
                      10   Mr. Taylor to confirm that he would play the Infringing Work on his radio show and
                      11   get his number so she could text him the Infringing Work. (PUF 17-18.) Also that
                      12   same day, Ms. Maraj’s lead recording engineer, Aubry Delaine (“Mr. Delaine”)
                      13   requested that Ms. Maraj’s mastering engineer master the Infringing Work and return
                      14   a clean copy. (PUF 19.) Ms. Maraj’s mastering engineer did so that night. (PUF
                      15   20.)
                      16          Within 24 hours, Mr. Taylor received the Infringing Work via text. (PUF 21
                      17   (confirming that he received the Infringing Work via text).) On August 11, 2018, he
                      18   publicly broadcast it on his number one rated radio show to a huge audience of Ms.
                      19   Maraj’s core targeted consumer market. (PUF 22-23; Frontera Decl., ¶ 12, Ex. 10,
                      20   (Taylor Dep. at 103:1-24 2.)) Days later, on August 14, 2018, Ms. Maraj was
                      21   interviewed by Mr. Taylor on his radio show to discuss her Album. (PUF 24.)
                      22   Numerous copies of the Infringing Work were then reposted to the internet causing
                      23   Ms. Chapman to incur significant expenses monitoring these improper postings and
                      24   issuing DMCA takedown notices. (Frontera Decl., ¶ 20.) To this day, copies of the
                      25   Infringing Work remain on the Internet despite various efforts by Ms. Chapman to
                      26   have them taken down. (Id.)
                      27   2
                            Page references are to the consecutively numbered pages in the Declaration of
                      28   Nicholas Frontera in Support of Plaintiff’s Opposition to Defendant’s Motion for
M ANATT , P HELPS &
                           Partial Summary Judgment (“Frontera Decl.”).
  P HILLIPS , LLP                                                                  MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                    4       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 9 of 20 Page ID #:1129



                       1
                           III.   LEGAL STANDARD
                       2
                                  Federal Rule of Civil Procedure 56(c) provides that summary judgment shall
                       3
                           be rendered “if the pleadings, depositions, answers to interrogatories, and admissions
                       4
                           on file, together with the affidavits, if any, show that there is no genuine issue as to
                       5
                           any material fact and that the moving party is entitled to a judgment as a matter of
                       6
                           law.” Id. Ms. Maraj bears the initial burden of demonstrating the absence of genuine
                       7
                           issues of fact considered material in light of the substantive principles entitling her to
                       8
                           judgment as a matter of law. Leisek v. Brightwood Corp., 278 F.3d 895 (9th Cir.
                       9
                           2002), citing Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). If Ms. Maraj meets
                      10
                           her burden, Ms. Chapman then must go beyond the pleadings and “set forth specific
                      11
                           facts” that show a genuine issue for trial. See Leisek, 278 F.3d at 898, citing Celotex
                      12
                           Corp., 477 U.S. at 323-24.
                      13
                                  In determining whether a material, factual dispute exists, the Court views the
                      14
                           record in the light most favorable to Ms. Chapman. Anderson v. Liberty Lobby, Inc.,
                      15
                           477 U.S. 242, 248, 255 (1986) (“evidence of nonmovant is to be believed and all
                      16
                           reasonable inferences to be drawn in his favor”). The Court may not resolve factual
                      17
                           disputes or make credibility determinations. See Moore's Federal Practice, § 56.1
                      18
                           1[5][a]. If a rational trier of fact may resolve disputes raised on summary judgment
                      19
                           in favor of the nonmoving party, then summary judgment must be denied. Matsushita
                      20
                           Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
                      21
                                  Finally, although fair use is a mixed question of law and fact, a court may
                      22
                           resolve the issue of fair use on a motion for summary judgment when no material
                      23
                           facts are in dispute. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 530 (9th
                      24
                           Cir. 2008).
                      25
                                  Here, Ms. Maraj has not met her burden. In fact, the undisputed facts establish
                      26
                           that Ms. Maraj’s creation of the Infringing Work was not a fair use.
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                      MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                       5        JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 10 of 20 Page ID #:1130



                       1 IV.        ARGUMENT
                       2             A.     The Category of Uses Ms. Maraj Proposes Are Not Fair Uses As
                                            A Matter of Law.
                       3
                                    Ms. Maraj’s Motion represents a fundamental misunderstanding of copyright
                       4
                           law and the role that fair use plays within it. It is black letter copyright law that a
                       5
                           copyright holder possesses an exclusive right “to prepare derivative works based
                       6
                           upon the copyrighted work.” 17 U.S.C.A. § 106. “A logical extension of the
                       7
                           exclusive right to ‘prepare’ derivative works is the right to prohibit others from doing
                       8
                           so without permission.” Fahmy, 908 F.3d at 389 n. 10. Without citing to any relevant
                       9
                           authority, Ms. Maraj asks this Court to virtually eviscerate this right to prohibit others
                      10
                           from “preparing” derivative works without permission.
                      11
                                    In Ms. Maraj’s view, even where an artist knows she needs a license to prepare
                      12
                           a derivative work and intends to commercially release that work, liability for
                      13
                           “preparing” the work should only attach after a copyright holder has affirmatively
                      14
                           denied permission to use the work. To that end, Ms. Maraj argues, without reliance
                      15
                           on any authority, that this Court should hold that the creation of a “demo version” of
                      16
                           a work, “a version that [is] used solely to seek [a copyright holder’s] permission to
                      17
                           release the song commercially” constitutes a fair use. (Motion at 1-2.) Notably,
                      18
                           despite arguing that “demo versions” are created 99 percent of the time when seeking
                      19
                           clearance (a claim Ms. Chapman disputes), Ms. Maraj does not point to a single case
                      20
                           holding that such a use constitutes a fair use. To Ms. Chapman’s knowledge, none
                      21
                           exist.
                      22
                                    That is for good reason.
                      23
                                    To begin, as discussed below, “demo versions” do not bare any resemblance to
                      24
                           the illustrative examples of fair uses included in the fair use statute. But more
                      25
                           importantly, accepting Ms. Maraj’s theory would require this Court to hold that in
                      26
                           virtually every instance that a license is required under copyright law for the
                      27
                           preparation of a derivative work, liability for preparing that work does not attach
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                      MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                       6        JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 11 of 20 Page ID #:1131



                       1   unless and until the copyright holder affirmatively denies the use and the defendant
                       2   persists in preparing the work, or the defendant distributes the work without having
                       3   obtained permission (a separate exclusive right granted to copyright holders). That is
                       4   not the law.
                       5           Considering a similar issue under the 1909 Act, the Court of Federal Claims
                       6   held:
                       7           A licensing system would be purely voluntary with the copyright
                                   proprietor. We consider it entirely beyond judicial power, under the 1909
                       8           Act, to order an owner to institute such a system if he does not wish to.
                       9           We think it equally outside a court’s present competence to turn the
                                   determination of “fair use” on the owner’s willingness to license–to
                      10           hold that photocopying (without royalty payments) is not “fair use” if the
                      11           owner is willing to license at reasonable rates but becomes a “fair use”
                                   if the owner is adamant and refuses all permission (or seeks to charge
                      12           excessive fees).
                      13
                                   Williams & Wilkins Co. v. United States, 487 F.2d 1345, 1360 (Ct. Cl. 1973),
                      14
                           aff'd, 420 U.S. 376 (1975) (emphasis added). Had Congress intended to insulate
                      15
                           preparation of a derivative work from a finding of infringement until a copyright
                      16
                           holder grants or denies a license, it could have imposed such a licensing system under
                      17
                           the Act. But it did not. Similarly, if Congress intended that prior to seeking and
                      18
                           obtaining clearance—a predicate step in the creation of virtually every work that will
                      19
                           eventually require a license—the preparation of such a work without being granted
                      20
                           permission should be considered a fair use, it could have indicated as much when
                      21
                           illustrating examples of fair uses in the statute. It did not do this either.
                      22
                                   Instead, Congress granted a copyright holder the exclusive right to control the
                      23
                           preparation of derivative works and exclude others from doing so. 17 U.S.C.A.
                      24
                           § 106. Indeed, the Supreme Court has held that this right allows a copyright holder
                      25
                           to “arbitrarily to refuse to license one who seeks to exploit the work.” Stewart v.
                      26
                           Abend, 495 U.S. 207, 229 (1990) (citing Fox Film Corp. v. Doyal, 286 U.S. 123, 127
                      27
                           (1932)). Therefore, regardless of Ms. Chapman’s prior practices regarding allowing
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                      MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                       7        JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 12 of 20 Page ID #:1132



                       1   uses of her works—which Ms. Maraj misrepresents (see Responses to SUF Nos. 9-
                       2   10)—Ms. Chapman is entitled to object to use of her work without her permission.
                       3          Congress also enacted a system of statutory damages for copyright
                       4   infringement that ranges from a $200 minimum per work for “innocent infringement”
                       5   to a $150,000 maximum per work for willful infringement. 17 U.S.C. § 504. That
                       6   system serves the purpose of disincentivizing litigation over some of the more
                       7   innocent infringements—cases where an infringer truly does not know she is
                       8   violating a copyright.
                       9          The practical effect of this system is that in instances where a defendant truly
                      10   creates a work solely for clearance purposes and then permanently destroys it
                      11   immediately after clearance is denied and the work is never seen again, there is little
                      12   risk of litigation because the incentives do not exist. On the other hand, in cases such
                      13   as this of clearly willful infringement, where a defendant like Ms. Maraj trounces on
                      14   the rights of another artist by ignoring denials and devising a plan to release an
                      15   infringing work regardless, the Copyright Act provides for the proper remedies for a
                      16   plaintiff to enforce her rights.
                      17          Ms. Maraj’s Motion asks this Court to rewrite well-established law without
                      18   any authority to support her radical request. This Court should hold that, as a matter
                      19   of law, the fact that a work was created for the purpose of obtaining clearance does
                      20   not itself render the use a fair use.
                      21           B.     The Undisputed Evidence Establishes That Ms. Maraj Did Not
                                          Create The Infringing Work Solely For The Purpose of
                      22                  Obtaining Clearance.
                      23          If the Court is not inclined to hold that the use proposed by Ms. Maraj
                      24   categorically falls outside the fair use statute, the Court may deny Ms. Maraj’s
                      25   Motion for an independent reason. Ms. Maraj’s entire Motion is predicated on the
                      26   demonstrably false premise that the Infringing Work “was used solely to seek
                      27   Chapman’s permission to release the song commercially.” (Motion at 1-2.) However,
                      28   in light of the undisputed documentary evidence discussed above, no good faith basis
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                    MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                      8       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 13 of 20 Page ID #:1133



                       1   exists for making this claim.      Ms. Maraj may not ask the Court to make a
                       2   determination on hypothetical facts that are not before it. See Pub. Serv. Co. of
                       3   Colorado v. Shoshone-Bannock Tribes, 30 F.3d 1203, 1208 (9th Cir. 1994) (quoting
                       4   Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477 (1990) (“Federal courts are confined
                       5   to resolving ‘real and substantial’ controversies, ‘admitting of specific relief through
                       6   a decree of a conclusive character as distinguished from an opinion advising what the
                       7   law would be upon a hypothetical state of facts.’”).
                       8         To begin, Ms. Maraj admits that when she created the Infringing Work, she
                       9   hoped to use it on her upcoming album Queen. (PUF 4.) Ms. Maraj also knew that
                      10   in order to use the Composition in the Infringing Work for her Album, Ms. Maraj
                      11   needed to obtain a license from Ms. Chapman. (PUF 5.) The undisputed evidence
                      12   establishes that between June 16th and August 2nd of 2018, Ms. Maraj made at least
                      13   two requests to license the Composition for use in the Infringing Work. (PUF 6.) Ms.
                      14   Chapman unequivocally denied both of those requests and on August 2, 2018, Ms.
                      15   Chapman’s attorney confirmed her denial and asked Ms. Maraj to move on without
                      16   the sample of the Composition. (PUF 7-8.)
                      17         While Ms. Maraj claims that at that point, “[the Infringing Work] was
                      18   scrapped” (Motion at 4), the undisputed evidence clearly shows otherwise. The day
                      19   after the use was denied a second time, August 3, 2018, Ms. Maraj privately
                      20   contacted a popular New York disc jockey, Mr. Taylor, confirmed that the Infringing
                      21   Work would not be on the Album, and told him she wanted him to exclusively world
                      22   premiere the Infringing Work on his radio show the week her Album was released.
                      23   (PUF 9.) Mr. Taylor confirmed he would play the Infringing Work. (PUF 11.)
                      24         Ms. Maraj cannot reasonably dispute these facts. Nor can she dispute that
                      25   beginning that very same day, and continuing for a few days after the final denial from
                      26   Ms. Chapman, she continued to work on the Infringing Work, discussing changes with
                      27   fellow featured rapper Nas. (PUF 8, 12-16.) Then, on August 10th, when her Album
                      28   was released without the Infringing Work, Ms. Maraj contacted Mr. Taylor to confirm
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                    MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                      9       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 14 of 20 Page ID #:1134



                       1   he would play the Infringing Work that night on his top rated radio show. (PUF 17-
                       2   18.) When he confirmed, Ms. Maraj asked him for his number and told him she would
                       3   text. (Id.) Ms. Maraj’s sound engineer, Aubry Delaine, then requested that Ms.
                       4   Maraj’s mastering engineer master the Infringing Work and return a “clean” version.
                       5   (PUF 19.) This mastered version was the version needed to be played on the radio.
                       6   (Frontera Decl., ¶ 19, Ex. 17 (Delaine Dep. at 184:1-11.)) A mastered “clean” version
                       7   was returned, and, within 24 hours, Mr. Taylor received the Infringing Work via text.
                       8   (PUF 20-21.) Mr. Taylor played the Infringing Work on his radio show on August
                       9   11, 2018, as he told Ms. Maraj he would. (PUF 22-23.)
                      10         Despite these incontrovertible facts, Ms. Maraj continues to feign ignorance as
                      11   to how the Infringing Work was ultimately released. In her Motion, Ms. Maraj asserts,
                      12   that “a New York radio host somehow obtained a copy of the unreleased demo
                      13   recording of Minaj’s Sorry and played it on the radio.” (Motion at 4 (emphasis
                      14   added).) Ms. Maraj fails to mention in her Motion that, in private Instagram
                      15   messages, she asked that same radio host to play the Infringing Work3 and told him
                      16   she would send it to him the day before it was played—Instagram messages that Ms.
                      17   Maraj did not produce herself in response to direct requests for the same, but that had
                      18   to be obtained by subpoenaing Mr. Taylor. Ms. Maraj also fails to mention the fact
                      19   that she continued working on the Infringing Work after Ms. Chapman unequivocally
                      20   denied her a license (at least twice) and she confirmed the Infringing Work would not
                      21   be on the Album. Lastly, Ms. Maraj cannot dispute that her own engineer had a master
                      22   of the Infringing Work prepared hours before it was received by Mr. Taylor. (PUF
                      23   19-20.) Accordingly, Ms. Maraj’s made-up facts regarding a radio host “somehow”
                      24   obtaining a purported “demo version” of the Infringing Work and playing it on the
                      25   radio are directly undermined by the indisputable documentary evidence establishing
                      26   that Ms. Maraj or someone acting at her direction sent Mr. Taylor a mastered “clean”
                      27   3
                            Ms. Maraj also lied under penalty of perjury about this very fact, denying that she
                      28   “asked Taylor to play the Infringing Work on HOT 97 FM.” (See Frontera Decl. ¶
M ANATT , P HELPS &
                           18, Ex. 16 (Suppl. Resp. to RFA No. 32).)
  P HILLIPS , LLP                                                                    MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                     10       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 15 of 20 Page ID #:1135



                       1   version of the Infringing Work after she asked him to premiere it. The Court need not
                       2   entertain Ms. Maraj’s false narrative. The evidence speaks for itself.
                       3         Even if the Court were inclined to find that there is a plausible argument that
                       4   the creation of a “demo version” of a commercial work solely to obtain clearance
                       5   could constitute a fair use in certain circumstances (it does not), those circumstances
                       6   are not before the Court here.       Ms. Maraj lied in discovery to cover up her
                       7   infringement and now asks the Court to ignore undisputed facts to perpetuate her
                       8   fantasy tale. Ms. Maraj’s actions evidence willful copyright infringement, not fair
                       9   use. For those reasons, the Court should deny Ms. Maraj’s Motion.
                      10           C.     The Fair Use Factors Further Support Denial of Ms. Maraj’s
                                          Motion
                      11
                                 While Ms. Chapman contends that it is unnecessary for the Court to analyze
                      12
                           the fair use factors in circumstances such as these, where the proposed use falls
                      13
                           outside the purview of the statute and the undisputed facts undermine fair use, the
                      14
                           fair use factors also weigh strongly against a finding of fair use.
                      15
                                 In determining whether the use of a copyrighted work is fair, courts consider:
                      16
                      17         (1) the purpose and character of the use, including whether such use is of a
                                 commercial nature or is for nonprofit educational purposes;
                      18         (2) the nature of the copyrighted work;
                      19         (3) the amount and substantiality of the portion used in relation to the
                                 copyrighted work as a whole; and
                      20         (4) the effect of the use upon the potential market for or value of the
                      21         copyrighted work.
                                 Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577 (1994).                The
                      22
                           “four statutory factors [may not] be treated in isolation, one from another. All are to
                      23
                           be explored, and the results weighed together, in light of the purposes of copyright.”
                      24
                           Id. at 578.
                      25
                                 Here, as a threshold issue, it is important to note that Ms. Maraj does not (and
                      26
                           cannot in good faith) claim that the Infringing Work itself constitutes a fair use. Ms.
                      27
                           Maraj has explicitly admitted that she “knew that [she] needed a License to use the
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                     MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                      11       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 16 of 20 Page ID #:1136



                       1   Composition in the Infringing Work in order to include the Infringing Work on [her]
                       2   album Queen.” (PUF 5.) Instead, Ms. Maraj claims that the process of preparing a
                       3   “demo version” of the Infringing Work for the sole purpose of obtaining clearance
                       4   (circumstances that indisputably did not occur here) should constitute a fair use.
                       5                1.    Factor 1: The Purpose of Creating The Infringing Work Was
                                              Commercial and Non-Transformative
                       6
                                 The first fair use factor asks the court to consider “the purpose and character
                       7
                           of the use, including whether such use is of a commercial nature or is for nonprofit
                       8
                           educational purposes.” 17 U.S.C. § 107. As the Supreme Court has made clear:
                       9
                      10         This factor draws on Justice Story’s formulation, “the nature and objects
                                 of the selections made.” [Citation.] The enquiry here may be guided by
                      11         the examples given in the preamble to § 107, looking to whether the use
                      12         is for criticism, or comment, or news reporting, and the like, see § 107.
                                 The central purpose of this investigation is to see, in Justice Story’s
                      13         words, whether the new work merely ‘supersede[s] the objects’ of the
                      14         original creation, [citations] (“supplanting” the original), or instead adds
                                 something new, with a further purpose or different character, altering
                      15         the first with new expression, meaning, or message; it asks, in other
                      16         words, whether and to what extent the new work is “transformative.”

                      17         Although such transformative use is not absolutely necessary for a
                      18         finding of fair use, [citations] the goal of copyright, to promote science
                                 and the arts, is generally furthered by the creation of transformative
                      19         works. Such works thus lie at the heart of the fair use doctrine's
                      20         guarantee of breathing space within the confines of copyright, see, e.g.,
                                 [citations], and the more transformative the new work, the less will be
                      21         the significance of other factors, like commercialism, that may weigh
                      22         against a finding of fair use.

                      23   Campbell, 510 U.S. at 578-79 (citations omitted).

                      24         Here, as discussed above, Ms. Maraj does not even attempt to argue that “the

                      25   use is for criticism, or comment, or news reporting, and the like”. Id. Instead, Ms.

                      26   Maraj admits she created the Infringing Work to include it on her Album, an

                      27   indisputably for-profit commercial purpose. (PUF 4.) Moreover, Ms. Maraj’s own

                      28   clearance expert admitted that Ms. Chapman’s permission was needed to include the
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                     MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                      12       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 17 of 20 Page ID #:1137



                       1   Composition on the Infringing Work. (Frontera Decl., ¶ 4, Ex. 2 (Mannis-Gardner
                       2   Dep. at 31:21-32:3.) That Ms. Maraj—like any other artist preparing a derivative
                       3   work—needed to obtain permission in order to prepare the Infringing Work for the
                       4   commercial purpose she intended, does not somehow render her preparation of the
                       5   Infringing Work prior to obtaining permission transformative or non-commercial.
                       6         Moreover, it is indisputable that Ms. Maraj continued working on the
                       7   Infringing Work after the use had been unequivocally denied and after Ms. Maraj
                       8   had confirmed to Mr. Taylor that the Infringing Work would not be included on her
                       9   Album. (PUF 8, 10, 12.) Moreover, while she willfully continued working on the
                      10   Infringing Work, Ms. Maraj devised and executed a plan to release the work in
                      11   connection with her Album release. (PUF 9, 18.) This directly undermines any
                      12   conceivable argument Ms. Maraj may have that the purpose of her use supports a
                      13   finding of fair use. Instead, the undisputed evidence surrounding Ms. Maraj’s intent
                      14   establishes that Ms. Maraj’s infringement was willful. This factor weighs heavily
                      15   against a finding of fair use.
                      16                2.     Factors 2 and 3: The Composition Is An Original Expressive
                                               Work And The Infringing Work Copies The Majority of It.
                      17
                                 As Ms. Maraj admits in her Motion, the second and third fair use factors weigh
                      18
                           against a finding of fair use. (Motion at 8:9.) Ms. Maraj would have the Court ignore
                      19
                           these factors, claiming that “[n]either factor … is of any significance here.” (Motion
                      20
                           at 8:8-9.) However, the Supreme Court has clearly held that “[t]he four statutory
                      21
                           factors are to be explored and weighed together . . . .” Campbell, 510 U.S. at 1166.
                      22
                                 The second factor—“the nature of the copyrighted work”—weighs against a
                      23
                           finding of fair use. Original song lyrics, such as the Composition, are a work of
                      24
                           creative expression, as opposed to an informational work, which is precisely the sort
                      25
                           of expression that the copyright law aims to protect. See Abend v. MCA, Inc., 863
                      26
                           F.2d 1465, 1481 (9th Cir. 1988) (fictional short story is “a quintessentially creative
                      27
                           product”); see also Campbell, 510 U.S. at 586 (concluding that musical composition
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                   MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                    13       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 18 of 20 Page ID #:1138



                       1   “Oh, Pretty Woman” fell “within the core of the copyright’s protective purposes”); 4
                       2   Nimmer on Copyright § 13.05[A][2][a] (“[T]he more creative a work, the more
                       3   protection it should be accorded from copying; correlatively, the more informational
                       4   or functional the plaintiff’s work, the broader should be the scope of the fair use
                       5   defense.”).
                       6         Similarly, because Ms. Maraj admitted she used a substantial portion of the
                       7   Composition (see Motion at 8; PUF 3), the third factor—“the amount and
                       8   substantiality of the portion [of the Composition] used in relation to the copyrighted
                       9   work as a whole”—also militates against a finding of fair use. See Worldwide Church
                      10   of God v. Phila. Church of God, 227 F.3d 1110, 1118 (9th Cir. 2000) (copying an
                      11   entire work “militates against a finding of fair use”) (quoting Hustler Magazine, Inc.
                      12   v. Moral Majority, Inc., 796 F.2d 1148, 1155 (9th Cir. 1986)). Thus the second and
                      13   third factors weigh against fair use and provide another reason for the Court to deny
                      14   Ms. Maraj’s Motion.
                      15                 3.   Factor 4: Ms. Chapman is Entitled To A Presumption That The
                                              Infringing Work Had An Effect On the Market for The
                      16                      Composition.
                      17         The fourth fair use factor—“the effect of the use upon the potential market for
                      18   or value of the copyrighted work”—also weighs strongly against a finding of fair use.
                      19   In arguing the opposite, Ms. Maraj doubles down on her false narrative claiming:
                      20   “[o]f course, the creation of a derivative work for the limited, private purposes of
                      21   artistic experimentation or securing the copyright owner’s consent for broader
                      22   distribution has precisely zero impact on the commercial market for the original
                      23   work.” (Motion at 7.) This “of course” is not the case before the Court.
                      24         Here, it is indisputable that Ms. Maraj: (1) created the Infringing Work hoping
                      25   to include it on her Album; (2) sought permission to use the Composition; (3) got
                      26   denied; (4) continued preparing the Infringing Work after the denial; (5) asked a
                      27   popular disc jockey to play it on the radio the week her Album released to a huge
                      28   audience of Ms. Maraj’s core targeted consumer market; (6) prepared the work to be
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                   MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                     14      JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 19 of 20 Page ID #:1139



                       1   played on the radio by having her engineer master a clean version; and (7) the
                       2   Infringing Work was played and went viral on the internet. (PUF 2, 4, 5-8, 9, 19-20.)
                       3   Ms. Maraj did everything in her power to make sure the buying public heard the
                       4   Infringing Work.
                       5         Ms. Maraj indisputably sought to release the Infringing Work for commercial
                       6   gain. Because of that “the likelihood of market harm ‘may be presumed.’” Disney
                       7   Enterprises, Inc. v. VidAngel, Inc., 371 F. Supp. 3d 708, 721 (C.D. Cal. 2019). Ms.
                       8   Maraj has failed entirely to rebut this presumption. Ms. Maraj’s citation to (and
                       9   modification of) the language of Equals Three, LLC v. Jukin Media, Inc., 139 F.
                      10   Supp. 3d 1094, 1107 (C.D. Cal. 2015) that, “[t]he only kind of harm [with which the
                      11   fourth fair use factor is concerned] is market substitution—i.e. where the new work
                      12   diminishes demand for the original work by acting as a substitute for it” misrepresents
                      13   both the holding of that case4 and the law. (Motion at 7-8 (brackets in original).) It
                      14   is well established that:
                      15          The [fair use] statute by its terms is not limited to market effect but
                                  includes also “the effect of the use on the value of the copyrighted
                      16          work.” 17 U.S.C. § 107(4) (emphasis added). As Sony states, “[e]ven
                      17          copying for noncommercial purposes may impair the copyright holder’s
                                  ability to obtain the rewards that Congress intended him to
                      18          have.” Sony, 464 U.S. at 450, 104 S.Ct. 774. Those rewards need not be
                      19   4
                             Ms. Maraj’s modification of the quotation by adding “[with which the fourth fair
                      20   use factor is concerned]” is not supported by the Equals Three, LLC court’s holding.
                           Instead the court was specifically discussing and limited its holding to “critical
                      21   works” when it included the language Ms. Maraj quoted:
                      22         This inquiry must include harm to the market for the original and harm
                                 to the market for derivative works. Id. However, the law does not
                      23         recognize a derivative market for critical works. Id. at 592, 114 S.Ct.
                                 1164. Market harm caused by effective criticism that suppresses demand
                      24         is not cognizable. Id. at 591, 114 S.Ct. 1164. Instead, the only kind of
                                 harm cognizable is market substitution—i.e. where the new work
                      25         diminishes demand for the original work by acting as a substitute for
                                 it. Id. at 591–92, 114 S.Ct. 1164. Thus, where a work is transformative,
                      26         market harm may not so readily be inferred and there is no presumption
                                 of market harm.
                      27
                           Equals Three, LLC., 139 F. Supp. 3d at 1107. It is undisputed here that the Infringing
                      28   Work was not a “critical work,” and thus, this holding is inapposite.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                    MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                     15       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 67 Filed 08/24/20 Page 20 of 20 Page ID #:1140



                       1         limited to monetary rewards; compensation may take a variety of
                       2         forms. Id. at 447 n. 28, 104 S.Ct. 774.

                       3   Worldwide Church of God, 227 F.3d at 1119.

                       4         Based on the undisputed facts, each of the fair use factors weigh against a

                       5   finding of fair use. The Court should deny Ms. Maraj’s Motion and determine that,

                       6   as a matter of law, Ms. Maraj’s use was not a fair use.

                       7   V.    CONCLUSION

                       8         For all of the foregoing reasons, Ms. Chapman respectfully requests that the

                       9   Court deny Ms. Maraj’s Motion and find as a matter of law that Ms. Maraj’s

                      10   preparation of the Infringing Work did not constitute a fair use.

                      11   Dated: August 24, 2020                     Respectfully submitted,
                      12                                              MANATT, PHELPS & PHILLIPS, LLP
                      13
                                                                      By: /s/ John M. Gatti
                      14                                                 John M. Gatti
                                                                         Attorney for Plaintiff
                      15                                                 TRACY CHAPMAN
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                    MOTION FOR PARTIAL SUMMARY
  ATTO RNEY S AT LAW
                                                                     16       JUDGMENT OF PLAINTIFF TRACY CHAPMAN
     LOS A NG EL ES
